Citation Nr: 1539582	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Air Force from April 1952 to April 1972, to include tours of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which was itself a reconsideration of an earlier July 2011 decision.

In an August 2014 decision, the Board denied entitlement to service connection for hyperlipidemia; that decision is final, and no further question remains for consideration on appeal with regard to it.  The Board also determined that reopening of a previously denied claim of service connection for a respiratory disorder, now claimed as COPD, was warranted, and remanded the underlying service connection claim, as well as a claim of service connection for hypertension, to the Agency of Original Jurisdiction (AOJ) for additional development.  

The remanded claims were returned to the Board for further appellate consideration in February 2015, at which time they were again remanded for development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In July 2015, the Veteran filed a VA form 9, Appeal to Board of Veterans' Appeals, on which he indicated that he desired a hearing before a Veterans Law Judge, to be held via videoconference from the RO.  He has not previously had or requested a Board hearing.

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, as requested.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




